 

 

AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case rl i. = .

ieeeiiinihceedtete ee ee
a

 

 

UNITED STATES DISTRICT COURT “U4 19 2018

SOUTHERN DISTRICT OF CALIFORNI

UNITED STATES OF AMERICA JUDGMENT INA
V. (For Offenses Committed On or After November 1, 1987)

CARLOS FERMIN REVUELTA-CASTILLO (1)

   
   
  

 

 

 

A CLERK WS ISP aie) COURT
SOUTHERN OITHICT OF CALIEGRAIA

 

Case Number: 3:19-CR-02757-BTM

Lauren Williams
Defendant’s Attorney
USM Number 75596-298

oO -
THE DEFENDANT:
pleaded guilty to count(s) 1 of the Information

 

L] was found guilty on count{s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count
18:1546 - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony) ]
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

() The defendant has been found not guilty on count(s)

 

LJ] Count(s) is dismissed on the motion of the United States.

 

fh] Assessment: $100.00
Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible.
LC) JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine LJ Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

August 15, 2019

Date of Imposition of Sentence

 

 
-

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: CARLOS FERMIN REVUELTA-CASTILLO (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-02757-BTM

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

Time served (58 Days) as to count 1 bs: o

Hon. BARRY TED MOSKOWITZ
UNITED STATES DISTRICT JUDGE

 
   

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Cl at A.M. on
QO as notified by the United States Marshal.

 

 

q The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C1 on or before
L] as notified by the United States Marshal.
Li as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-02757-BTM

 
